KNOX, Chief Judge.
On June 3, 1946, I declined to admit this petitioner to citizenship on the ground that his activities within the statutory period immediately preceding the date on which his petition was filed were not such as to indicate that he was well disposed to the United States of America.
Thereafter, petitioner renewed his application for citizenship, and the question now before the court is as to whether it should be granted or denied. So far as appears, the applicant has done nothing within the statutory period with which I am presently concerned that would make him ineligible for citizenship. The only problem has to do with the matters which led me to deny the previous petition. There is no need here to restate the views that were expressed in my opinion of June 3, 1946. It is enough to say that upon full consideration of the record, I am of the belief that the petitioner is now entitled to become a citizen of the United States. Within the years that have elapsed since 1941, he has, in a sense, made a definite contribution to the welfare of this country. During the war, his daughter was a nurse in the American Hospital in Neuilly. She there met her death. His son became an officer of the National air force, and served for three years in the Burma and Chinese war theatres. He also saw service in India. Due to illnesses there acquired, he is now a pensioner of the government,
The applicant himself is no longer young; being beyond the age of 70 years. His native land is under the domination of Russia, and his only asylum is the United States. There is, as I see the situation, no reason why he should not now and hereafter, be well disposed towards the United States,
The petition is granted.